The court ruled. 1. This is the same road, the same laying out, within the meaning of the statute, as the one which was set aside, by this cour£ in November 1815. 2. The limitation in the act, applies only to cases, where there has been a decision upon the merits, so as to prevent the agitation of the question anew, without one year. This second application was therefore not unlawful ; the former laying out, not having been set aside upon the merits. 3. Whatever may be the weight of the constitutional objection, against the road act, it cannot, at this day be questioned, in this court. 4. There is some doubt *399as to this mode of appointing. The surveyors ought, in the order of the court to be designated, both by name by townships. But inasmuch as the statute, guards with great caution against setting aside any of the proceedings under it, for matters which are formal or technical; as there was no uncertainty, as to the persons designated for the duty ; as six surveyors really were appointed, two in each of the townships named, all were notified, and all ^except one, attended and acted ; and as no possible injury could be conceived to have befallen the party, from the form and mode of appointment; the court did not think the objection ought to prevail.
Judgment of Common Pleas affirmed.